Name: Regulation (EEC) No 1477/71 of the Commission of 12 July 1971 amending the Annex to Regulation No 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 506 Official Journal of the European Communities 13.7.71 Official Journal of the European Communities No L 156/7 REGULATION (EEC) No 1477/71 OF THE COMMISSION of 12 July 1971 amending the Annex to Regulation No 282/67/EEC on detailed rules for intervention for oil seeds HAS ADOPTED THIS REGULATION: Article 1 The Table annexed to this Regulation shall be substituted for Annex 1 of Regulation No 282/67/EEC. Article 2 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966, on the establishment of a common organisation of the markets in oils and fats, as last amended by Regulation (EEC) No 2554/702 and in particular Article 26 (3 ) thereof ; Whereas Article 7 of Commission Regulation No 282/67/EEC3 of 11 July 1967 on detailed rules for intervention for oil seeds, as last amended by Regulation (EEC) No 25 1/70 ,4 provides that increases, and reductions be applied to seeds offered for intervention which do not correspond to the standard quality ; whereas, in view of price developments during the 1970/71 marketing year, the increases and reductions set out in Annex 1 of Regulation No 282/67/EEC should be altered ; Whereas the measures provided for. in this Regulation are in accordance with the Opinion of the Management Committee for Fats ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1971 . For the Commission The President Franco M. MALFATTI 1 OJ No 172, 30.9.1966 , p. 3025/66. 2 OJ No L 275 , 19.12.1970, p . 5 . » OJ No 151 , 13.7.1967, p . 1 . 4 OJ L 34, 12.2.1970, p. 7. Official Journal of the European Communities 507 ANNEX 1 I. . Colza and rape seed 1 . Oil content Price increase or reduction of 0-017 units of account per 0-100 kg of oil below or above 42 kg contained in 100 kg of seed . 2 . Moisture content Price increase of 0-007 units of account per 0-100 kg of moisture below 10 kg contained in 100 kg of seed. 3 . Impurities content Price increase of 0-007 units of account per 0-100 kg of impurities below 2 kg contained in 100 kg of seed . II . Sunflower seed 1 . Oil content Price increase or reduction of 0-019 units of account per 0-100 kg of oil above or below 42 kg contained in 100 kg of seed . 2 . Moisture content Price increase of 0-009 units of account per 0-100 kg of moisture below 10 kg contained in 100 kg of seed. 3 . Impurities content Price increase of 0-009 units of account per 0-100 kg of impurities below 2 kg contained in 100 kg of seed .